DETAILED ACTION
	This Office Action is a first Office Action on the merit of the application. Claims 1 - 3, 5 - 7, 11 - 18, 20 - 24, 26 - 28, 30, 33, and 34 are presented for examination. Claims 1 - 3, 5 - 7, 11 - 18, 20 - 24, 26 - 27, 33, and 34 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 16, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The NPL reference “Underhood Thermal Simulations for Lay-out Design in Engine Room” does not have a legible copy filed, and have been unsuccessful in finding a legible copy online. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 212 and 214, recited on page 13, line 22, is not disclosed in the drawings. FIG. 2A and 2B recites “212b) and “214B’ but not elements 212 and 214. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 722 in FIG. 7, elements 834 and 848 in FIG. 8a, and elements 930 and 932 in FIG. 9 are not recited in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
The disclosure is objected to because of the following informalities: Page 15, line 19 recites “Operating Conditions set 306”, but it is recommended that the phrase recites “Operating Conditions set 308”, to correspond with the Operating Conditions set 308 on page 15, line 22 and in FIG. 3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 lacks antecedent basis for “the thermal distribution” (claim 1, lines 7 - 8)

Dependent claims 2, 3, 5 - 7, 11 - 18, 20 - 24, and 34 are rejected due to inherited claim deficiencies of claim 1.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3, 5 - 7, 11, 16 - 18, 20, 21, 26, 27, 33, and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Gevigney et al. (“Thermal Modeling of a Back-to-Back Gearbox Test Machine: Application to the FZG Test Rig”), hereinafter “Gevigney”, and further in view of James (GB 2506532 A), hereinafter “James”.

As per claim 1, Gevigney discloses:
a computer-implemented method for modelling a driveline, the driveline comprising a plurality of components, the method comprising the steps of a) receiving a parametric description of the driveline (Gevigney, page 502, left column, lines 27 - 36 through page 502, right column, lines 1 - 5 discloses sensor used to obtain torque and rotational speed, along with temperature obtained regarding the gearbox with a plurality of gear and shafts.) 

b) creating a thermal model of the driveline from the parametric description (Gevigney, page 502, left column, lines 1 - 5 discloses modeling thermal network of a gear test rig associated with thermal simulation of gear units, with page 502, right column, lines 20 - 26 through page 503, right column, line 1 discloses a gear unit as 14 elements, with its casing divided into different parts and modeling includes thermal resistances of condition, with page 503, right column, lines 11 - 16 provides the casing modeled as flat plates, and an additional thermal model on page 505, left column, lines 20 - 22 , along with the test gear and its casing modeled as a rectangular fin on page 505, right column, lines 15 - 20.)

c) calculating a temperature distribution for one or more components of the driveline using the thermal model (Gevigney, page 507, right column, lines 13 - 18 discloses a temperature distribution along the fin and a temperature distribution of the shafts of the motor obtained. The fin is in reference to the rectangular fin model in FIG. 4 with regards to the thermal model obtained, as recited on age 505, left column, lines 20 - 22 and page 505, right column, lines 15 - 20.)

Gevigney does not expressly disclose:
d) determining a deflection of one or more components of the driveline caused by the thermal distribution, based on the parametric description and the temperature distribution; and 
e) calculating a performance metric of the driveline based on the determined deflection of the one or more components.

James however discloses:
d) determining a deflection of one or more components of the driveline caused by the thermal distribution, based on the parametric description and the temperature distribution (James, page 8, lines 25 - 26 discloses calculating deflections within a gearbox and the performance of a gearbox due to the deflections in a gearbox simulation when power is transmitted, and page 10, lines 18 - 19 discloses a parametric description of a driveline design provided, with page 13, lines 37 - 39 through page 14, lines 1 - 4 provides additional information pertaining to parametric description of the driveline, including operation conditions, which includes temperature and components of the driveline in the form of rotating shaft and gears.)

e) calculating a performance metric of the driveline based on the determined deflection of the one or more components (James, page 21, lines 1 - 5 discloses the efficiency, noise, stress and life of the motor and gearbox obtained based in deflections and unbalanced magnetic pull forces.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

As per claim 26, Gevigney discloses:
a computer-implemented method for modelling a driveline, the driveline comprising a plurality of components including a gearbox, the method comprising the steps of a) receiving a parametric description of the driveline (Gevigney, page 502, left column, lines 27 - 36 through page 502, right column, lines 1 - 5 discloses sensor used to obtain torque and rotational speed, along with temperature obtained regarding the gearbox with a plurality of gear and shafts.)

c) creating a thermal model of at least the gearbox of the driveline from the parametric description (Gevigney, page 502, left column, lines 1 - 5 discloses modeling thermal network of a gear test rig associated with thermal simulation of gear units, with page 502, right column, lines 20 - 26 through page 503, right column, line 1 discloses a gear unit as 14 elements, with its casing divided into different parts and modeling includes thermal resistances of condition, with page 503, right column, lines 11 - 16 provides the casing modeled as flat plates, and an additional thermal model on page 505, left column, lines 20 - 22 , along with the test gear and its casing modeled as a rectangular fin on page 505, right column, lines 15 - 20.)

d) calculating a temperature distribution for at least the gearbox of the driveline using the thermal model (Gevigney, page 507, right column, lines 13 - 18 discloses a temperature distribution along the fin and a temperature distribution of the shafts of the motor obtained. The fin is in reference to the rectangular fin model in 

Gevigney does not expressly disclose:
b) receiving an indication of a type of analysis to be performed for the driveline; and
e) calculating a performance metric of the driveline according to the type of analysis to be performed, the calculated temperature distribution, and the parametric description.

James however discloses:
b) receiving an indication of a type of analysis to be performed for the driveline (James, page 16, lines 1 - 7 discloses analyzing drive cycles regarding drive lines, as well as an efficiency analysis of a driveline performed, as types of analysis performed for the driveline.)

e) calculating a performance metric of the driveline according to the type of analysis to be performed, the calculated temperature distribution, and the parametric description (James, page 10, lines 18 - 21 discloses performance information provided to a user based in analysis performed using parametric description obtained, and page 21, lines 1 - 5 discloses the efficiency, noise, stress and life of the motor and gearbox obtained based in deflections and unbalanced magnetic pull forces.)
According to page 13, lines 37 - 39 through page 14, lines 1 - 4 discloses the parametric description includes temperature as one of the operating conditions.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent 

For claim 2: The combination of Gevigney and James discloses claim 2: The method of claim 1, further comprising: 
creating a structural model of the driveline from the parametric description (James, page 7, lines 6 discloses a simulation performed which relies on a driveline structure to simulate vibrations, for example finite elements or gear mesh.)

and determining the deflection of one or more components of the driveline caused by the thermal distribution, based on the structural model and the temperature distribution (James, page 8, lines 25 - 26 discloses calculating deflections within a gearbox and the performance of a gearbox due to the deflections in a gearbox simulation when power is transmitted.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James, and the additional step of a driveline structure, including a gearbox, used in simulations and calculating deflections, also found in James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

For claim 3: The combination of Gevigney and James discloses 3: The method of claim 1, further comprising: 
recalculating the temperature distribution for the one or more components of the driveline based on the thermal model and also the determined deflection (James, page 15, lines 3 - 9 discloses updating the design, which includes the parametric description, with page 13, lines 37 - 39 through page 14, lines 1 - 4 discloses the parametric description includes temperature as one of the operating conditions.)
It is interpreted that when the parametric description is updated when the design is updated, the operating conditions, including the temperature information, is also updated.

and repeating steps d) and e) for the recalculated temperature distribution (James, page 15, lines 1 - 9 discloses the design and parametric description is updated and the process of the design is repeated when the design fails to meet the performance criteria to meet the performance criteria.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James, and the additional step of updating the design and parametric description to repeat the design process, also found in James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

For claim 5: The combination of Gevigney and James discloses claim 5: The method of claim 1, further comprising: 
updating the parametric description based on the performance metric of the driveline; and repeating steps b) to e) for the updated parametric description (James, page 15, lines 5 - 9 discloses using parametric description to perform an analysis of the design, obtain the performance criteria to see if it fails, and update the design via parametric description and repeating the process to obtain a final design, and interpreted that the design meets the performance criteria.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James and the additional teaching of updating parametric description of a design and repeating the process of meeting a performance criteria, also found in James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

For claim 7: The combination of Gevigney and James discloses claim 7: The method of claim 1, further comprising: 
receiving an indication of a type of analysis to be performed for the driveline (James, page 15, line 5 discloses a mathematical analysis performed.)

calculating the performance metric of the driveline according to the type of analysis to be performed, wherein: the type of analysis to be performed is efficiency analysis, and the performance metric is an efficiency metric (James, page 11, lines 1 - 4 discloses a type of failure modes, which includes a driveline efficiency for a drive cycle, and page 15, lines 5 - 9 discloses using a mathematical analysis on the design based on the chosen failure mode and the parametric description and repeating the steps to meet the performance criteria.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James and the additional teaching of a mathematical analysis performed to obtain a design that meets a performance criteria, also found in James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering 

For claim 11: The combination of Gevigney and James discloses claim 11: The method of claim 7, further comprising: 
calculating the efficiency metric of the driveline based on: (i) the parametric description (James, page 15, lines 5 - 9 discloses using parametric description to perform an analysis of the design.)

(ii) the determined deflection of the one or more components (James, page 8, lines 25 - 26 discloses calculating deflections within a gearbox.)

(iii) the calculated temperature distribution. (James, page 11, lines 1 - 4 discloses a type of failure modes, which includes a driveline efficiency for a drive cycle, and page 15, lines 5 - 9 discloses using a mathematical analysis on the design based on the chosen failure mode and the parametric description, which includes temperature information, and repeating the steps to meet the performance criteria.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James and the additional teaching of a using the temperature information in the parametric description and deflections calculated in the gearbox to obtain a design meeting performance criteria, also found in James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

For claim 16: The combination of Gevigney and James discloses claim 16: The method of claim 1, wherein calculating a performance metric includes: 
applying a drive cycle to the driveline for a plurality of different environmental conditions (James, page 11, lines 1 - 4 discloses a type of failure modes, which includes a driveline efficiency for a plurality of drive cycles, and page 16, lines 8 - 12 discloses using combined efficiency maps of gearbox, engine, and motor for a drive cycle to obtain driveline efficiency.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James and the additional teaching of the a plurality of drivelines used to obtain a driveline efficiency, also found in James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

For claim 17: The combination of Gevigney and James discloses claim 17: The method according to claim 1, further comprising: 
automatically determining which features of the parametric description to use for calculating the performance metric, based on a type of analysis to be performed (James, page 10, lines 18 - 21 discloses parametric description of a driveline design obtained, along with a selection of the type of analysis performed, and selecting the correct data based on the analysis, with page 10, lines 29 - 38 adding a dynamic analysis performed and the settings for performing the analysis is automatically selected.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James and the additional teaching of the 

For claim 18: The combination of Gevigney and James discloses claim 18: A method according to claim 1, wherein:
creating the thermal model of the driveline comprises: calculating power losses at one or more of the components of the driveline (Gevigney, page 502, left column, lines 33- 35 discloses obtaining a total power loss.)

converting the calculated power losses into one or more thermal inputs of the thermal model (Gevigney, page 506, left column, lines 33 - 35 adds estimated power loss obtained and imposed at nodes of the thermal network. FIG. 3 shows the thermal network of the gear test machine.)

For claim 20: The combination of Gevigney and James discloses claim 20: A method according to claim 1, further comprising: 
calculating a value of operating misalignment based on the determined deflection (James, page 21, lines 3 7 discloses forces (plus moments) and deflections (with misalignments) associated with loads on a bearing calculated, as well as bearing life, stress on gear(s), noise and efficiency.)

and calculating one or more of the following based on value of operating misalignment: power losses for the driveline, gear stress, gear fatigue, gear scuffing, gear transmission error, gear mesh power loss, gear mesh stiffness, planetary gear load-sharing, bearing non-linear stiffness, bearing fatigue, driveline efficiency, driveline mode shapes, dynamic forced response due to excitations such as gear transmission error, torque ripple, stator  (James, page 21, lines 3 - 10 adds calculating deflections used in calculating stress of gear(s), noise, efficiency, as well as bearing loads and misalignments, gear misalignments, deflections of the shaft and housing, and air gap reduction.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James and the additional teaching of gear stress and misalignments, along with shaft and housing deflections and bearing life and loads with regards to deflections and misalignments, also found in James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

For claim 21: The combination of Gevigney and James discloses claim 21: A method according to claim 20, further comprising: 
using a predicted lubricant temperature within the driveline as an input to the calculation of gear scuffing (Gevigney, page 514, left column, lines 1 - 9 discloses scuffing limit estimates based on lubrication conditions of the gar unit, and higher temperatures leading to increase in possible scuffing.)

For claim 27: The combination of Gevigney and James discloses claim 27: The method of claim 26, further comprising: 
creating a structural model of the driveline based on the parametric description (James, page 7, lines 6 discloses a simulation performed which relies on a driveline structure to simulate vibrations, for example finite elements or gear mesh.)

(James, page 15, lines 1 - 9 discloses the design and parametric description is updated and the process of the design is repeated when the design fails to meet the performance criteria to meet the performance criteria.)
It is interpreted that when the parametric description is updated when the design is updated, the operating conditions, including the temperature information, is also updated.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James, and the additional step of updating the design and parametric description to repeat the design process, also found in James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

For claim 33: The combination of Gevigney and James discloses claim 33: A method according to claim 26:
in which the driveline includes an electric machine (James, page 11, line 11 discloses a driveline comprising an electric motor/generator along with a gearbox.)

For claim 34: The combination of Gevigney and James discloses claim 34:
A computer readable product for computer aided engineering design of a driveline, the product comprising code means for implementing the steps of the method according to claim 1 (James, page 12, lines 18 - 20 discloses a computer readable product for computer aided engineering design of a driveline, the product comprising code means for implementing the steps of the methods, and claim 1 above discloses the combination of Gevigney and James, as provided above.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James and the additional teaching of a computer readable product with code for implementing steps regarding a driveline, also provided by James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gevigney et al. (“Thermal Modeling of a Back-to-Back Gearbox Test Machine: Application to the FZG Test Rig”), in view of James (GB 2506532 A), hereinafter “James”, and further in view of James (JP2013093018 A), hereinafter “James 2”.

As per claim 22, the combination of Gevigney and James discloses the method of claim 1.
The combination of Gevigney and James does not expressly disclose:
calculating the performance metric by performing dynamic analysis of the driveline, including calculating a matrix of masses and stiffness of components in the driveline.

James 2 however discloses:
calculating the performance metric by performing dynamic analysis of the driveline, including calculating a matrix of masses and stiffness of components in the driveline (James 2, paragraph [006] discloses a complete static analysis takes into account the housing of a gearbox and mass and stiffness associated with the housing of the gearbox represented as a 3D finite element mesh or low mass stiffness matrix.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney and the deflections associated with gears and shafts of a driveline in a simulation teaching of James with the teaching of mass and 

For claim 24: The combination of Gevigney, James and James 2 discloses claim 24: A method according to claim 22, further comprising: 
calculating load-dependent stiffness of rolling element bearings and including this in the driveline dynamic analysis (James, page 11, lines 8 - 9 discloses failure modes in analysis regarding a gear (of a driveline), and page 11, lines 18 - 21 adds the failure modes of a driveline system includes a roller bearing stiffness.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the thermal model of the gearbox and casing teaching of Gevigney with the deflections associated with gears and shafts of a driveline in a simulation teaching of James with the teaching of mass and stiffness matrix with regards to a gearbox housing in an analysis, as found in James 2, and the additional teaching of gear stress and misalignments, along with shaft and housing deflections and bearing life and loads with regards to deflections and misalignments, also found in James. The motivation to do so would have been because James discloses the benefit of modeling a driveline, assembly or component for manufacture, along with analysis and optimization that can be used by different engineering professionals to provide excellent usability and productivity, as well as integrating all three aspects of modeling, analysis and optimizing (James, page 12, lines 35 - 36 through page 13, lines 1 - 4).

Allowable Subject Matter
Claims 6, 12 - 15, 23, 28 and 30 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the rejections under 35 U.S.C. 112.

Gevigney et al. (“Thermal Modeling of a Back-to-Back Gearbox Test Machine: Application to the FZG Test Rig”) discloses a gear unit and its respective thermal resistance as a thermal model, as well as temperature distribution, with James (GB 2506532 A) “James” discloses a parametric description of a driveline design, and James (JP2013093018 A), hereinafter “James 2” discloses low mass stiffness matrix with regards to a static analysis performed on a gearbox.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 6, further comprising: comparing the performance metric with one or more loop-end-conditions; and if the one or more loop-end-conditions are not satisfied, then: updating the parametric description based on the performance metric; and repeating steps b) to e) for the updated parametric description.

Claim 12, further comprising: calculating a power loss profile of the driveline based on: (i) the parametric description, (ii) the determined deflection of the one or more components, and (iii) the calculated temperature distribution; comparing the performance power loss profile with one or more loop-end-conditions; and if the one or more loop-end-conditions are not satisfied, then: recreating the thermal model of the driveline based on the power loss profile; and repeating the calculation of the power loss profile based on the recreated thermal model; if the one or more loop-end-conditions are satisfied, then: calculating the efficiency metric of the driveline based on: (i) the parametric description, (ii) the determined deflection of the one or more components, and (iii) the calculated temperature distribution.

Claim 13, further comprising: building a structural meshed model based on the parametric description; building a meshed-thermal-model based on the structural meshed model; calculating a temperature distribution for one or more components of the driveline using: (i) the meshed-thermal-model; and (ii) one or more fluid temperatures associated with the driveline; determining the deflection of one or more components of the driveline caused by the thermal distribution, based on: (i) the structural meshed model; and (ii) the temperature 

Dependent claims 14 and 15 are allowable under 35 U.S.C. 103 for depending from claim 13, an allowable base claim under 35 U.S.C. 103.

Claim 23, further comprising: calculating load and angle-dependent stiffness of a constant velocity joint and including this in the driveline dynamic analysis.

Claim 28, further comprising: recreating the thermal model based on a loop-performance-metric associated with the driveline; and repeating steps d) and e) for the recalculated temperature distribution.

Claim 30, further comprising: recalculating the temperature distribution based on a loop-performance-metric associated with the driveline; and repeating step e) for the recalculated temperature distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
September 30, 2021